Exhibit 10.130

 

April 28, 2016

 

VeriTeQ Corporation

 

6560 W. Rogers Circle, Suite 19 Boca Raton, Florida 33487

 

In consideration for the closing under that certain Stock Purchase Agreement,
dated November 25, 2015, between VeriTeQ Corporation, a Delaware corporation
(the “Company”) and the other parties thereto, I hereby relinquish any rights to
any securities of the Company which may exist pursuant to that certain
Restricted Stock Award Agreement between me (“Holder”) and the Company, dated as
of August 13, 2015, or pursuant to any other agreement prior to the date hereof
between me and the Company. Further, I release the Company from any and all
obligations which may exist pursuant to any other agreement between me and the
Company, including, but not limited to, any employment agreements.

 

I also hereby remise, release and forever discharge the Company and its
respective affiliates, stockholders, officers, directors, representatives,
agents, accountants, attorneys, auditors, and current or former employees
(collectively, the "Releasees"), of and from all, and all manner of, actions,
causes of action, suits, debts, sums of money, accounts, covenants, contracts,
controversies, agreements, damages, indemnifications, judgments, claims,
liabilities and demands whatsoever, in law or equity (collectively, "Claims"),
which I can, shall or may have against the Releasees or any of them for, upon or
by reason of any matter, cause or thing whatsoever from the beginning of the
world to the date of this Agreement, both known and unknown; provided, however,
that this shall not be deemed to be a release by me of the Releasees with
respect to any Claims with respect to a breach by the Company of this Agreement.
I also hereby covenant that I have not assigned to any third party any claim
that it currently has or may have in the future against any Releasee.

 

The Company hereby remises, releases and forever discharges Holder of and from
all, and all manner of Claims which it can, shall or may have against Holder
for, upon or by reason of any matter, cause or thing whatsoever from the
beginning of the world to the date of this Agreement, both known and unknown;
provided, however, that this shall not be deemed to be a release by the Company
of Holder with respect to any Claims with respect to a breach by Holder of this
Agreement. The Company also hereby covenants that it has not assigned to any
third party any claim that it currently has or may have in the future against
Holder.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, applicable to contracts made and to be enforced in such
State.

 

VeriTeQ Corporation   By: /s/ Barry Edelstein         Barry Edelstein         
By:                    Name:         Title:        

 